Citation Nr: 0419324	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a headache 
disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from May 1977 to 
March 1984.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The veteran filed a notice of 
disagreement with that rating decision in April 1999.  After 
receiving a statement of the case in April 1999, the veteran 
perfected his appeal to the Board by timely filing a 
substantive appeal in September 1999.  

As will be explained below, the issues of entitlement to 
service connection for a headache disorder and an acquired 
psychiatric disorder are remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDING OF FACT

A cervical spine disorder was initially manifested many years 
after service, and is not otherwise shown to be related to 
service.  


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by military service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The April 1999 statement of the case, along with the February 
2004 supplemental statement of the case, advised the veteran 
of the laws and regulations pertaining to his claim of 
entitlement to service connection for a cervical spine 
disorder.  Those documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial of his claim.  He was specifically informed that 
service connection for a cervical spine disorder was being 
denied because the evidence did not show that such a disorder 
had been incurred in or aggravated by service.  Both the 
statement of the case and the supplemental statement of the 
case made it clear to the veteran that in order to prevail on 
his service-connection claim, he needed to present medical 
evidence establishing a nexus between service and current 
cervical spine disability.  The RO sent a letter to the 
veteran dated in July 2002 that informed him as to what 
action he needed to take and what action the RO would take on 
his claim.  Specifically he was told that he needed to submit 
evidence showing that he had a cervical spine disorder that 
was related to military service.  Accordingly, the 
requirements regarding the duty to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's, which sequence of 
events was found to constitute error in Pelegrini v. 
Principi, U.S. Vet. App. No. 01-944 (June 24, 2004).  
However, the Board notes that following the July 2002 letter 
to the veteran that informed him of the VCAA, including the 
requirements of establishing entitlement to service 
connection for a cervical spine disorder, the veteran's claim 
were subsequently reviewed and an analysis of its merits 
accomplished, as described in the February 2004 supplement 
statement of the case.  The veteran was then given another 
opportunity to submit additional evidence or argument.  
Neither the veteran nor his representative submitted any 
additional evidence, or identified any source from whom 
records could be obtained.  Under these circumstances, the 
Board considers the lack of notice prior to the initial 
decision by the RO in this case, was not prejudicial to the 
veteran.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, together 
medical records since service.  Under these circumstances, it 
is apparent that no additional evidentiary development is 
warranted since the file contains the medical records from 
service and comprehensive information regarding his cervical 
spine disability.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

The veteran asserts that he has a cervical spine disorder, 
manifested by neck pain, that is related to a motorcycle 
accident in which he was involved during service.  

Service medical records do not reveal any complaint, 
treatment, or finding of any cervical spine disability.  The 
veteran was injured in a motorcycle accident in July 1980, 
for which he was treated for a fractured left femur and 
facial and dental injuries.  There was no mention of any 
cervical spine injury from the motorcycle accident, nor was 
there any complaint related to the cervical spine during the 
veteran's remaining 44 months of military service.  

Postservice medical records show that the veteran was treated 
for neck pain beginning in September 1997.  X-rays of the 
cervical spine in September 1997 revealed disc space 
narrowing at C4-5 and C5-6, along with spurring.  Cervical 
spondylosis and cervical myositis were diagnosed in November 
1997, and in March 1998, the veteran reported a history of 
neck problems secondary to the 1980 motorcycle accident.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that he has cervical spine disability that is related 
to his military service.  The evidence presented in this case 
does not reveal the presence of any cervical spine disability 
in service.  Rather, the initial manifestation of any 
cervical spine disability was in the 1990's, many years after 
the veteran's separation from service.  There has been no 
competent medical evidence submitted which indicates a link 
between the veteran's military service, or any incident 
therein, and his current cervical spine disability.  Because 
the Board finds that the preponderance of the evidence 
establishes that the appellant does not have a cervical spine 
disability that is related to his military service, service 
connection for a cervical spine disability, including 
arthritis, is not warranted, and the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the veteran has offered his own arguments to the effect 
that he believes he has a cervical spine disorder that is 
related to his military service, he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has a cervical spine disorder that is 
related to military service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  


ORDER

Service connection for a cervical spine disorder is denied.  




REMAND

The veteran claims that he experiences headaches and 
psychiatric problems and that each disability began during 
service.  

Service medical records show that the veteran reported a 
history of frequent or severe headaches at a June 1981 
extension examination, and that he was treated for tension 
headaches in March 1982, when he gave a history of headaches.  
He was treated in December 1983 for depressive features, for 
which the diagnosis was an adjustment disorder secondary to 
incrimination.  

VA medical records show that the veteran received treatment 
in 1987 for headaches, with diagnoses of chronic tension 
headaches, migraine headaches, and muscle contraction 
headaches.  In November 1987, he stated that he had 
experienced headaches since grade school.  

Postservice, private medical records show treatment since the 
early 1990s for psychiatric problems, with diagnoses that 
include dysthymia, anxiety, psychotic depression, panic 
disorder, and major depression with psychotic features.  
Those medical records also reveal treatment for headaches in 
May 1995, September 1997, and March 1998.  

The Board notes that the veteran has not undergone a VA 
psychiatric examination or a VA neurological examination 
since service.  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the veteran's claims for service connection for 
a headache disorder and an acquired psychiatric disorder are 
remanded for the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  Scheduled the veteran for a VA 
neurological examination to determine the 
nature and likely etiology of any headache 
disorder.  The entire claims folder and a 
copy of this Remand should be made available 
to and reviewed by the examiner prior to the 
examination.  The examiner should be 
requested to express an opinion as to whether 
it is likely, unlikely, or at least as likely 
as not that the veteran has a headache 
disorder that is related to service, 
including the headache complaints noted in 
service.  The examiner should also be 
requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible 
manner.  

3.  Scheduled the veteran for a VA 
psychiatric examination to determine the 
diagnosis and likely etiology of any 
psychiatric disorder.  The entire claims 
folder and a copy of this Remand should be 
made available to and reviewed by the 
examiner prior to the examination.  Although 
the anxiety and depression noted in service 
were in the context of pending court charges 
concerning alleged child molestation, the 
examiner should be requested to express an 
opinion as to whether it is likely, unlikely, 
or at least as likely as not that the veteran 
has an acquired psychiatric disorder that is 
related to service.  The examiner should also 
be requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible 
manner.  

4.  Advised the veteran of the provisions set 
forth at 38 C.F.R. § 3.655(b) regarding 
failure to report for scheduled VA 
examinations.  

5.  After the above requested actions have 
been completed, re-adjudicate the claims for 
service connection for a headache disorder 
and an acquired psychiatric disorder.  If any 
of the benefits sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental statement 
of the case, and an appropriate period of 
time to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



